Citation Nr: 0631822	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for left wrist 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, JW, and LN




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection, in part, for 
disabilities of the left ankle and left wrist.

Service connection was previously denied for a left ankle 
disorder by a December 1997 rating decision, and the veteran 
did not appeal.  The Board notes that the RO appears to have 
made an implicit determination that new and material 
evidence had been received to reopen the claim in that both 
the February 2004 rating decision and March 2004 Statement 
of the Case (SOC) noted there had been a prior denial but 
adjudicated the merits of the service connection claim.  
Despite this implicit determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received regarding the veteran's 
left ankle claim, but that additional evidentiary 
development is required for a full and fair adjudication of 
the underlying service connection claim.  Accordingly, the 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board also notes that in addition to the issues listed 
above, the veteran also perfected an appeal on the issue of 
whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for a 
left hand disorder.  However, the veteran withdrew his 
appeal on that issue by a statement dated and received in 
June 2006.  See 38 C.F.R. § 20.204.  In addition, he 
acknowledged that he was withdrawing this issue from appeal 
at the June 2006 hearing.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the equitable disposition of the issues adjudicated by 
this appeal has been completed.

2.  The competent medical evidence does not reflect that the 
veteran currently has a chronic left wrist disorder.

3.  Service connection was previously denied for a left 
ankle disorder by a December 1997 rating decision.  The 
veteran was notified of that decision, including his right 
to appeal, and he did not appeal.

4.  The evidence received since the last prior denial was 
not previously submitted to agency decisionmakers, relates 
to an unestablished fact necessary to substantiate the 
claim, is not cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  The December 1997 rating decision which denied service 
connection for a left wrist disorder is final.  38 U.S.C.A. 
§ 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 2002)); 
38 C.F.R. § 20.1103 (1997 and 2006).

3.  New and material evidence having been received that is 
sufficient to reopen the claim of entitlement to service 
connection for a left ankle disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the veteran was sent preadjudication 
notice by correspondence dated in August 2003, which is 
clearly before the February 2004 rating decision that is the 
subject of this appeal.  He was also sent additional 
notification by correspondence dated in March 2006.  Through 
these letters, the veteran was informed of the evidence 
necessary to substantiate the current appellate claims, of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding of Quartuccio, supra.

As noted in the Introduction, the veteran's claim of service 
connection for a left ankle disorder was previously denied 
by a December 1997 rating decision.  With respect to this 
issue, the Board notes that it is cognizant of the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006) as to 
what notice is required in such cases.  The Board further 
notes that August 2003 correspondence acknowledged the prior 
denial, informed the veteran that new and material evidence 
was necessary to reopen the claim, and defined the standard 
for new and material evidence with language that tracks that 
of the relevant regulatory provision of 38 C.F.R. 
§ 3.156(a).  In any event, for the reasons stated below, the 
Board concludes that that new and material evidence has been 
received to reopen the previously denied claim.  
Consequently, and deficiency regarding the notice provided 
on the new and material evidence issue has been rendered 
moot.

The Board is also cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date disability.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

In this case, the Board notes that element (1) is not in 
dispute.  Elements (2) and (3) are in dispute, and were 
addressed by the August 2003 correspondence.  Regarding 
elements (4) and (5), the March 2006 correspondence contains 
language on disability rating(s) and effective date(s) which 
largely tracks the Court's discussion of these elements in 
Dingess/Hartman.  As such, the Board finds that the veteran 
has received adequate notification as to these elements.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied, with the exception of his underlying claim of 
service connection for a left ankle disorder.  The Board 
notes that the veteran's service medical records, as well as 
extensive post-service medical records, have been obtained 
and associated with the claims folder.  As indicated in the 
Introduction, he had the opportunity to present testimony 
and evidence in support of his claim at the June 2006 Board 
hearing.  The record also reflects that he was accorded a VA 
medical examination in September 2003.  Moreover, the Board 
acknowledges that the veteran indicated at his June 2006 
hearing that there were additional private medical records 
in existence that were relevant to his appeal that were not 
currently associated with his claims folder.  Accordingly, 
the record was kept open for 60 days following his Board 
hearing for him to either obtain and submit these additional 
records, or submit a release for VA to request the records.  
However, no additional evidence nor a release for records 
was subsequently submitted by the veteran.  Therefore, for 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist in this case to the extent possible given the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).

The Board has thoroughly reviewed the record in conjunction 
with this case.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. 
App. 122, 129 (2000) (noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant).  

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
, 1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Left Wrist

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.  


Analysis.  In this case, the veteran has contended, to 
include at his June 2006 hearing, that he was treated for a 
left wrist injury during active service, and that he 
believes it was in 1977.  He described the treatment he 
purportedly received at that time.  In addition, he 
testified that he sustained a second injury approximately 3 
years later while playing softball.  He also reported a 
post-service, work-related injury in 1991.  Following 
treatment for the injury at that time, he reported no 
further problems with his left wrist until 2000, and 
indicated he has had problems since that time.  Moreover, he 
testified that he was currently being treated for left wrist 
arthritis.

The Board notes that the veteran's service medical records 
reflect that he was treated for hand trauma in January 1977.  
However, it is unclear from the writing on this record 
whether it was the right or left hand.  In any event, it was 
noted that X-rays were negative.  The veteran was also 
treated for a laceration to the left palm in April 1979.  
Further, he was treated in April 1988 for complaints of 
joint pain.  Nevertheless, X-rays conducted on both hands at 
that time was unremarkable.  Moreover, these records do not 
appear to contain any reference to an injury to the left 
wrist itself, and no chronic disability of the left wrist 
was diagnosed during service.

Similarly, the Board notes that the post-service medical 
records also indicate findings of a left hand disorder.  For 
example, an April 1989 VA medical examination resulted in a 
diagnosis of history of constant pain in both hands, cause 
undetermined.  In addition, on examination it was noted, in 
part, that the left hand had no heat, redness or swelling 
present about the fingers and thumb, and that range of 
motion was not restricted.  Further, the more recent 
September 2003 VA medical examination diagnosed, in part, 
trigger finger, third finger, left hand - postoperative.  No 
disability of the left wrist was diagnosed at that time.  
Moreover, the treatment records on file do not contain a 
competent medical diagnosis of a left wrist disorder, 
although records dated in February 1994 indicate possible 
mild tendonitis of the right wrist.

In short, a thorough review of the competent medical 
evidence does not reflect that the veteran currently has a 
chronic disability of the left wrist.  Congress specifically 
limits entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of 
service connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence 
of proof of present disability there can be no valid claim.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left wrist 
disorder, and must be denied.


II.  New and Material Evidence

The veteran essentially contends that his current left ankle 
disorder is causally related to injuries he sustained while 
on active duty, even though he acknowledges that he has also 
sustained post-service injuries to this joint.

As mentioned above, service connection was previously denied 
for a left ankle disorder by a December 1997 rating 
decision.  The veteran was informed of that decision, 
including his right to appeal, and he did not appeal.  
Therefore, the December 1997 rating decision is final.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The Court has also held that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001).


Analysis.  In the instant case, the Board notes that the 
evidence on file at the time of the last prior denial 
includes the veteran service medical records, as well as 
post-service medical records dated from 1989 to 1997.

The veteran's service medical records confirm that he was 
treated for a left ankle sprain, described as "severe," in 
July 1976.  X-rays conducted that month on the left ankle 
reviewed soft tissue injury to the lateral malleolus.  
However, there was no evidence of fracture or dislocation.  
In addition, the veteran's January "1980" separation 
examination reflects that he reported, in part, a left ankle 
injury during basic training in February 1969, and that he 
was on crutches for 6 weeks.

The April 1989 VA medical examination reflects that the 
veteran complained of a right ankle disorder - which is 
currently service connected - but contain no complaints or 
findings indicative of a left ankle disorder.

Medical records dated in May 1997 reflect that the veteran 
received treatment for his left ankle, but indicate it was 
due to a recent twisting injury that occurred when he 
stepped off a porch.  He was assessed with left ankle sprain 
at that time.  X-rays conducted that month indicated soft 
tissue swelling over the lateral malleolus, but no evidence 
of bone or joint trauma, and no fracture was visible.

The December 1997 rating decision denied service connection 
for a left ankle disorder, finding that no evidence or 
medical opinion had been submitted to show that the left 
ankle sprain in 1976 was related to the currently claimed 
condition many years following service.

The evidence added to the record since the time of the last 
prior denial includes statements and hearing testimony from 
the veteran, as well as additional post-service medical 
records which cover a period through 2006.

In pertinent part, the veteran underwent a new VA medical 
examination in September 2003 which resulted in a diagnosis 
of arthritis, ankle fracture with chronic pain.  More 
importantly, the veteran examiner opined that it was as 
likely as not that the veteran's left ankle arthritis was 
due to his "service connected condition."  Evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As such, there is 
competent medical evidence indicating that the current left 
ankle disorder is causally related to active service, the 
absence of which was the basis for the prior denial.  
Therefore, the Board finds that this evidence was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.  In 
short, new and material evidence has been received as 
defined by 38 C.F.R. § 3.156(a), and the underlying service 
connection claim is reopened.  To this extent only the 
benefit sought on appeal is allowed.

For the reasons detailed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required for a full and fair development of 
the veteran's claim of service connection for a left ankle 
disorder prior to review on the merits. 


ORDER

Entitlement to service connection for a left wrist disorder 
is denied.

New and material evidence having been received that is 
sufficient to reopen the claim of entitlement to service 
connection for a left ankle disorder, the claim is reopened.  
To this extent only, the benefit sought on appeal is 
allowed.


REMAND

In addressing the merits of the veteran's claim of service 
connection for a left ankle disorder, the presumption that 
the evidence submitted to reopen the claim is true without 
regard to other evidence of record no longer applies.  

In this case, the Board finds that the September 2003 VA 
medical examiner's opinion as to the etiology of the left 
ankle disorder is deficient for several reasons.  First, it 
is not clear what the examiner is referring to when he 
states that the disability is due to a "service connected 
condition."  Second, the examiner does not provide a 
rationale in support of his opinion, particularly in light 
of the fact that the veteran has sustained post-service 
injuries to the left ankle.  For example, in addition to the 
May 1997 twisting injury, the record reflects the veteran 
sustained a left ankle fracture as a result of a motorcycle 
accident in April 2001.  Third, while the September 2003 
examiner diagnosed left ankle arthritis, X-rays conducted 
later that month did not identify any arthritis/degenerative 
changes.  Finally, even though the examiner indicated he had 
reviewed VA medical records, it does not appear from the 
September 2003 examination report that he had reviewed the 
veteran's VA claims folder in conjunction with the 
examination.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed 
the claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).

For these reasons, the Board concludes that the opinion 
promulgated by the September 2003 VA examiner is not 
sufficient for a full and fair resolution of the claim.  
Nevertheless, the Board cannot ignore the fact that the 
service medical records confirm the veteran was treated for 
a left ankle sprain during service, and that there is a 
competent medical opinion suggesting a relationship between 
the current disability and service despite the deficiencies 
of that evidence.  The Court had indicated that in such 
circumstances the Board must obtain a medical opinion that 
provides some non-speculative determination as to the degree 
of likelihood that a disability was caused by an in-service 
disease or incident.  See McLendon v. Nicholson, No. 04-185 
(U.S. Vet. App. June 5, 2006); see also Charles v. Principi, 
16 Vet. App. 370 (2002).  Consequently, the Board concludes 
that a remand is required to accord the veteran a new VA 
medical examination that addresses the nature and etiology 
of his current left ankle disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.

For the reasons stated above, the case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran 
for his left ankle disorder.  After 
securing any necessary release, the RO 
should obtain these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 
examination to determine the current 
nature and etiology of his current left 
ankle disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, 
the examiner must express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current left ankle disorder is 
causally related to active service.  A 
complete rationale for any opinion 
expressed should be provided, and must 
reflect consideration of the veteran's 
in- and post-service injuries to the 
left ankle.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the March 2004 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


